DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 8, 9, 11-13, 15, 18, 19 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rollins et al. (US Pat No 8,944,216 B2) in view of Rollins (US Pub No 2011/0271792 A1). Rollins ’216 discloses: 
Re claim 1, an aircraft gearbox (fig. 2) comprising: a plurality of gears (26) operable to rotate based on torque received from a driveshaft (30), the plurality of gears comprising a first gear (94) and a second gear (bottom left gear shown in fig. 2); and a hybrid lubrication system 
Re claims 3, 11, wherein the reservoir surrounds a portion of only the second gear (fig. 2 shows the arcuate reservoir only surrounds the second gear).
Re claims 5, 12, 18, wherein the plurality of gears comprises: a first set of gears (94,90) comprising the first gear, and a second set of gears (the gear train comprising 4 gears shown at the bottom half of the gear box in fig. 2) comprising the second gear; and wherein the pressurized lubrication system is operable to spray the lubricant onto the first set of gears (col 2 ln 63-66) and the second gear is operable to disperse the lubricant onto others of the second set of gears based on rotating through the portion of the lubricant (the second gear being immersed in oil as taught below, the rotation of the second gear would splash lubricant to the others of the second set of gears).
Re claims 6, 13, 19, wherein the pressurized lubrication system comprises a plurality of nozzles each corresponding to one of the first set of gears (col 3 ln 3-4).
Re claim 8, 
Re claim 9, an aircraft comprising: an engine (14); a driveshaft (30) coupled to the engine; and a gearbox (22) comprising: a plurality of gears (fig. 2) operable to rotate based on torque received from the driveshaft, the plurality of gears comprising a first gear (94) and a second gear (bottom left gear shown in fig. 2); and a hybrid lubrication system operable to lubricate the plurality of gears, the hybrid lubrication system comprising: a pressurized lubrication system (36,38,66) comprising a nozzle (66) operable to spray a lubricant onto the first gear (col 2 ln 63-66); and a non-pressurized lubrication system comprising a reservoir (fig. 2: lower left arcuate surface of the casing that surrounds the second gear) operable to catch a portion of the lubricant from the pressurized lubrication system (the overspray intended for the first gear would fall downward and collected in the reservoir).
Re claim 15, a method comprising: providing an aircraft gearbox (22) comprising a plurality of gears (fig. 2), the plurality of gears comprising a first gear (94) and a second gear (bottom left gear shown in fig. 2); and lubricating the plurality of gears with a hybrid lubrication system comprising a pressurized lubrication system (36,38,66) and a non-pressurized lubrication system (splash lubrication by second gear), wherein the lubricating comprises: spraying, by a nozzle (66) in the pressurized lubrication system, a lubricant onto the first gear (col 2 ln 63-66); catching, by a reservoir (fig. 2: lower left arcuate surface of the casing that surrounds the second gear) in the non-pressurized lubrication system, a portion of the lubricant from the pressurized lubrication system (the overspray intended for the first gear would fall downward and collected in the reservoir).
Rollins ‘216 does not clearly disclose:
Re claims 1, 9, 15, a curved plate disposed below and following a curvature of the second gear, wherein the second gear is operable to disperse the lubricant onto others of the plurality of gears based on rotating through the portion of the lubricant, wherein the second 
Re claims 21, 22, 23, wherein the curved plate spans between opposing interior faces of a housing of the gearbox.
However, Rollins ‘792 teaches a gear arrangement (figs. 4-6) comprising:
Re claims 1, 9, 15, a non-pressurized lubrication system including a reservoir (lubrication collection space defined by 32) comprising a curved plate (36,72) disposed below and following a curvature of the second gear (fig. 6 shows 36,72 following the curvature of 34) and operable to catch a portion of the lubricant from the pressurized lubrication system (Rollins ‘792 teaches the curved plate for holding lubricant therein while Rollins ‘216 above discloses the pressurized system), wherein the second gear is operable to disperse the lubricant onto others of the plurality of gears based on rotating through the portion of the lubricant (fig. 5 indicates the dispersed lubricant at F), wherein the second gear is operable to transmit power to an auxiliary system of the aircraft (par [0003] describes the second gear for driving various pumps, generators and other aircraft systems), wherein the auxiliary system is located outside the gearbox (Rollins ‘216 col 2 ln 18-24 and fig. 1 describe the pump 36 being outside of the gearbox).
Re claims 3, 11, wherein the reservoir surrounds a portion of only the second gear (fig. 5).
Re claims 21, 22, 23, wherein the curved plate spans between opposing interior faces of a housing of the gearbox (fig. 8 shows 72 spanning to opposing interior faces at 80).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a curved plate to partially immerse the gear, as taught by Rollins ‘792, in order for the gear to splash other meshed gears for adequate lubrication. The curved plate allows for better control of how much lubricant contacts the gear for improved distribution. This . 

Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rollins et al. (US Pat No 8,944,216 B2) in view of Rollins (US Pub No 2011/0271792 A1) and Sheridan (US Pub No 20160369887). Rollins as modified discloses the aircraft gearbox (as cited above). Rollins as modified does not disclose: 
Re claims 4, 17, wherein the first gear is operable to transmit power to a rotor of the aircraft.
However, Sheridan teaches a gearbox (fig. 2):
Re claims 4, 17, wherein the first gear (108B) is operable to transmit power to a rotor (fig. 1) of the aircraft.
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to use different gears to drive different components, as taught by Sheridan, to disperse the torque for optimal effectiveness and gear arrangement.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6, 8-9, 11-13, 15, 17-19 and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In particular, a new reference Rollins (US Pub No 2011/0271792 A1) was taught to read on the amended claims.

Conclusion
The cited prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Truong/Primary Examiner, Art Unit 3654